Case 2:20-cv-00380-JRG Document 50 Filed 01/12/21 Page 1 of 3 PageID #: 1494



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

               PLAINTIFFS,
                                                         Civil Action No. 2:20-cv-380
V.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

               DEFENDANTS.


               UNOPPOSED MOTION FOR WITHDRAWAL OF COUNSEL

       Defendants Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., and

Samsung Research America (“Samsung”) respectfully requests that Thomas D. Pease of Quinn

Emanuel Urquhart & Sullivan, LLP, be permitted to withdraw as counsel of record for Samsung.

The granting of this motion imposes no delay and will not affect any deadlines in the case. Further,

the clerk is requested to terminate all CM/ECF notifications as to Thomas D. Pease for this action.

Counsel for Plaintiffs does not object to the filing of this Motion.




                                                  1
Case 2:20-cv-00380-JRG Document 50 Filed 01/12/21 Page 2 of 3 PageID #: 1495



Dated: January 12, 2021                 Respectfully submitted,
                                        /s/ Melissa R. Smith
                                        Melissa R. Smith
                                        Texas State Bar No. 24001351
                                        melissa@gillamsmithlaw.com
                                        GILLAM & SMITH, LLP
                                        303 South Washington Avenue
                                        Marshall, Texas 75670
                                        Phone: (903) 934-8450
                                        Fax: (903) 934-9257

                                        Gregory S. Arovas, P.C.
                                        greg.arovas@kirkland.com
                                        KIRKLAND & ELLIS LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Facsimile: (212) 446-4900

                                        Edward C. Donovan, P.C.
                                        edward.donovan@kirkland.com
                                        F. Christopher Mizzo, P.C.
                                        chris.mizzo@kirkland.com
                                        KIRKLAND & ELLIS LLP
                                        1301 Pennsylvania Ave. N.W.
                                        Washington, D.C. 20004
                                        Telephone: (202) 389-5000
                                        Facsimile: (202) 389-5200

                                        David Rokach
                                        david.rokach@kirkland.com
                                        KIRKLAND & ELLIS LLP
                                        300 North LaSalle
                                        Chicago, IL 60645
                                        Telephone: (312) 862-2000
                                        Facsimile: (312) 862-2200

                                        Paul Zeineddin
                                        pzeineddin@axinn.com
                                        AXINN, VELTROP & HARKRIDER LLP
                                        950 F. Street, N.W.
                                        Washington, DC 20004
                                        Telephone: (202) 912-4700
                                        Facsimile: (202) 912-4701

                                        Attorneys for Samsung Defendants
Case 2:20-cv-00380-JRG Document 50 Filed 01/12/21 Page 3 of 3 PageID #: 1496



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this January 12, 2021.



                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith



                            CERTIFICATE OF CONFERENCE

       I hereby certify that Defendants have met and conferred with Plaintiffs regarding this

Motion via electronic mail on January 12, 2021. Plaintiffs have indicated that they do not oppose

this Motion.


                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith
